NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PELI POPOVICH HUNT,                      No.    19-56250

             Debtor.                            D.C. No. 2:19-cv-01610-AB
______________________________

PELI POPOVICH HUNT, an individual and           MEMORANDUM*
Trustee of Robert and Peli Hunt Living
Trust; et al.,

                Appellants,

 v.

ELISSA D. MILLER, Chapter 7 Trustee; et
al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Peli Popovich Hunt and Carmen Popovich, Gaston

Popovich, and Miguel Popovich appeal pro se from the district court’s judgment

affirming the bankruptcy court’s order approving a compromise. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s

decision on appeal from the bankruptcy court and apply the same standards of

review applied by the district court. Motor Vehicle Cas. Co. v. Thorpe Insulation

Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not abuse its discretion in approving the chapter 7

trustee’s motion for an order authorizing and approving the stipulation and

compromise to resolve cross-estate claims held by the bankruptcy estates of Peli

Popovich Hunt and Robert W. Hunt, M.D., a medical corporation, because the

compromise was fair, reasonable, and adequate. See Martin v. Kane (In re A & C

Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986) (approval of a compromise is not

an abuse of discretion where the record contains a factual foundation establishing

that the compromise was fair, reasonable, and adequate); United States v. Alaska

Nat’l Bank of the N. (In re Walsh Const., Inc.), 669 F.2d 1325, 1328 (9th Cir.

1982) (“Because the bankruptcy judge is uniquely situated to consider the equities

and reasonableness of a particular compromise, approval or denial of a

compromise will not be disturbed on appeal absent a clear abuse of discretion.”).

      We do not consider matters not specifically and distinctly raised and argued



                                         2                                    19-56250
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-56250